         Case 1:15-cv-05814-JPO Document 116 Filed 10/11/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CMG HOLDINGS GROUP, INC.,
                     Plaintiff,
                                                                   15-CV-5814 (JPO)
                     -v-
                                                                       ORDER
 JOSEPH WAGNER, et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       The stipulation for substitution of counsel for Plaintiff, CMG Holdings Group, Inc.

(“Plaintiff”) and Third-Party Defendants, Glenn Laken and Alexis Laken (“Third-Party

Defendants”) is approved. (Dkt. No. 110.) The law firms of Edwards Pottinger LLC and Stone

& Magnanini LLP (collectively, the “Withdrawing Attorneys”) are hereby terminated as counsel

for Plaintiff and Third-Party Defendants. The law firm of Peckar & Abramson, P.C. shall be

listed as counsel for Plaintiff and Third-Party Defendants. The Withdrawing Attorneys are

directed to transfer all files to Peckar & Abramson, P.C. on or before October 16, 2018.

       The Withdrawing Attorneys’ motion to stay is denied. (Dkt. No. 106.)

       The Withdrawing Attorneys’ motion to file their letter motion to withdraw under seal is

granted. (Dkt. No. 107.)

       The motion to extend the discovery deadlines is granted in part. (Dkt. No. 114.) The

following schedule is hereby imposed:

           •   Status conference: October 26, 2018, at 12:15 p.m.

           •   Depositions completed: November 18, 2018

           •   All fact discovery completed: November 18, 2018

           •   Plaintiff’s expert disclosures: November 29, 2018



                                                1
        Case 1:15-cv-05814-JPO Document 116 Filed 10/11/18 Page 2 of 2



          •   Defendants’ expert disclosures: December 30, 2018

          •   Expert discovery completed: January 30, 2019

       No extensions will be granted absent extraordinary circumstances.

       The Clerk of Court is directed to close the motions at Docket Numbers 106, 107, and

114.

       SO ORDERED.

Dated: October 11, 2018
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge




                                              2
